Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/23/2020 has been entered. Claims 181-183, 185-189, 200 -204 are pending. Claim 184 is cancelled. Applicant’s amendment has overcome previous 112 (b) rejection dated 06/23/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 181-183, 185-189, 200 -204 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (WO2013027201, PUBN-DATE: February 28, 2013) in view of Olson (US 20130172906).
Regarding claim 183, Pfeffer discloses a method of using a surgical controlling system (Page 1, first paragraph), comprising steps of.  
a. providing a surgical controlling system (Page 10; lines 10-15; FIG. 1) comprising: 
i. at least one surgical tool configured to be inserted into a surgical environment of a human body for assisting a surgical procedure (Page 10; lines 10-15; FIG. 1); 

iii. at least one movement detection means communicable with a movement's database and with said location estimating means (Page 10; lines 10-22; summary of the invention); 
said movement's database is configured to store said 3D spatial position of said at least one surgical tool at time tf and at time t0; where tf> to (Movement's database is adapted to store said 3D spatial position; Summary of invention); 
said movement detection means is configured to detect movement of said at least one surgical tool if the 3D spatial position of said at least one surgical tool at time tf is different than said 3D spatial position of said at least one surgical tool at time t0 (movement's database is adapted to store said 3D spatial position; computer 15; summary of the invention; Page 2; Page 3, lines 1-3); and, 
iv. a controller having a processing means (computer 15) communicable with a controller's database, said controller configured to control the spatial position of said at least one surgical tool (Summary of invention; receiver 11; computer 15, receiver 11; aerial 13; controller's database); said controller's database is in communication with said movement detection means (summary of the invention; receiver 11; computer 15, receiver 11; aerial 13; controller's database); 
v. a touchscreen in wired or wireless communication with said controller (Page 67, last paragraph –page 68, first paragraph; FIGS. 14a, 14b; Touch screen; operator can select a region of interest in the surgical environment.), configured to display an image of a portion of said surgical environment (FIGS. 14a, 14b) and to receive input  (Page 67, last paragraph –page 68, first paragraph; FIGS. 14a, 14b; operator can select a region of interest in the surgical 
vi. at least one display configured to real time provide an image of at least a portion of said surgical environment (Example 9; page 91; Example 2, lines 13-15; Page 96; Real time image of the respiratory cycle, page 74, paragraph 4; FIGS. 2, 14a);
 b. inserting at least one said surgical tool into said surgical environment (Page 10, lines 16-17); 
c. displaying said at least a portion of said surgical environment on the touchscreen (FIG. 14a); 
d. receiving an input via touchscreen in a location within the surgical environment (selecting an area of interest using touch screen; Page 68, first paragraph);
e. estimating the 3D spatial position of at least one said surgical tool (Page 16, paragraph 6-7); and moving said surgical tool to said location via instructions provided by said controller (Maneuvering system directs the endoscope to at least one 3D spatial position substantially different from all the n 3D spatial positions. Summary of the invention) wherein said location is real time updated on said display as said at least one surgical tool is moved (endoscope adapted to provide real-time image of surgical environment of a human body; Summary of the invention; FIG. 14a).
Pfeffer does not expressly disclose receiving draw-to-direct input of a movement pathway from a first location to a second location within the surgical environment, said input received via the touchscreen in response to a user drawing said movement pathway on the touchscreen and moving said surgical tool to said location along the movement pathway via instructions provided by said controller. Olson teaches receiving draw-to-direct input of a movement pathway from a first location to a second location within the surgical environment, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfeffer to use user selected pathway in the touch interface so that the tool movement could be optimized/automated (Para [0206] of Olson).


    PNG
    media_image1.png
    535
    461
    media_image1.png
    Greyscale

Regarding claim 185, Pfeffer discloses the steps of displaying said image of at least a portion of said surgical environment via said touchscreen; and determining said location within 
Regarding claim 202, Pfeffer does not expressly disclose displaying at least one graphical direction indicator on the touch screen; and receiving direction input via the touchscreen in response to a user contacting an area of the touchscreen at which the direction indicator is displayed; and moving said surgical tool in the direction represented by the direction indicator. Olson teaches displaying at least one graphical direction indicator on the touch screen (user can indicate intended movements in a touchscreen. User can specify an intended movement in a manner that directly moves the catheter tip across the screen similar to controlling a computer pointer arrow with a computer mouse. Para [0219]); and receiving direction input via the touchscreen in response to a user contacting an area of the touchscreen at which the direction indicator is displayed; and moving said surgical tool in the direction represented by the direction indicator (User can select way points 1612a-1612d to construct a course for tool movement; Para [0136]; FIGS. 19B, 28b; Controller can then construct a path 1620 between its current location and the target for tool movement; FIG. 28b; Para [0206]).
Regarding claim 200, Pfeffer discloses said direction indicator is selected from a group consisting of: an arrow pointing in a predefined direction (FIG. 11a), a line pointing in a predefined direction (movement direction arrow 1170; FIG. 11a ), a pointer pointing in a predefined direction (movement direction arrow 1170; FIG. 11a), the word "left", the word 
Regarding claim 201, Pfeffer discloses receiving touch-to-direct input via the touchscreen in response to a user contacting the touchscreen to identify a desired location within the surgical environment (selecting an area of interest using touch screen; Page 68, first paragraph) ; converting said touch-to-direct input to a target location within the surgical environment (selecting an area of interest using touch screen; Page 68, first paragraph). Pfeffer does not expressly disclose moving said surgical tool to said target location following a straight line path via instructions provided by said controller. Olson teaches moving said surgical tool to said target location following a straight line path via instructions provided by said controller (Movements can be optimized; path planning routines to construct an optimal path. Para [0206]; FIGS. 28a-28b).

Regarding claim 186, Pfeffer discloses a surgical controlling system (FIG. 1), comprising: 
a.    at least one surgical tool configured to be inserted into a surgical environment of a human body for assisting a surgical procedure (Surgical instruments 17b and 17c and an endoscope 21; FIG. 1);
b.    at least one location estimating means configured for real-time localization of a 3D spatial position of said at least one surgical tool at any given time t (location estimating means; Summary of invention; the 3D spatial location of tool 1240 is constantly stored in a database; computer 15; FIG. 1);

said movement detection means is configured to detect movement of said at least one surgical tool if the 3D spatial position of said at least one surgical tool at time tf is different than said 3D spatial position of said at least one surgical tool at time t0 (movement's database is adapted to store said 3D spatial position; Summary of invention; computer 15); and,
d.    a controller having a processing means (computer 15) communicable with a controller's database, said controller configured to control the spatial position of said at least one surgical tool (Summary of invention; receiver 11; computer 15, receiver 11; aerial 13; controller's database);
said controller's database is in communication with said movement detection means (summary of the invention; receiver 11; computer 15, receiver 11; aerial 13; controller's database);
said controller configured to provide instructions for moving said at least one surgical tool (Pages 92-93; Example 11; the controller may provide instructions to a
maneuvering subsystem for spatially repositioning the location of the surgical tool. Page 52, paragraph [0004]); and
e.    input receiving means, including a touchscreen in a wired or wireless communication with said controller, configured to display an image of at least one portion of said surgical 
f.    at least one display (field of view 1480) configured to real time provide an image of at least a portion of said surgical environment (one endoscope adapted to acquire real-time images of a surgical environment within the human body; Summary of the invention; FIGS. 1-2, 6-7, 14a);
wherein said controller is configured to direct said surgical tool to said location via said instructions provided by said controller (Maneuvering system directs the endoscope to at least one 3D spatial position substantially different from all the n 3D spatial positions. Summary of the invention); further wherein said location is real time updated on said display as said at least one surgical tool is moved (endoscope adapted to provide real-time image of surgical environment of a human body; Summary of the invention; FIG. 14a) further wherein said input receiving means is a touchscreen (Touchscreen 14a, 14b) in wired or wireless communication with said controller (Touchscreen 14a, 14b), configured to display an image of at least a portion of said surgical environment of said human body and to receive input of at least one location within said surgical environment of said human body (A region of interest is selected in the surgical environment; page 68; first paragraph; selecting area of interest from an image indicates that a location information is used. A tip of a tool is selected as a region of interest and the system directs and modifies the spatial position of the endoscope so that the tagged tool tip 1440 is in the center of the field of view 1480. Example 13, page 94), wherein said touchscreen 
Pfeffer does not expressly disclose receiving draw-to-direct input of a movement pathway from a first location to a second location within the surgical environment, said input received in response to a user drawing said movement pathway on the touchscreen. Olson teaches receiving draw-to-direct input of a movement pathway from a first location to a second location within the surgical environment, said input received in response to a user drawing said movement pathway on the touchscreen (user selects way points 1612a-1612d to construct a course for tool movement; Para [0136], [[0206]]; FIGS. 19B, 28b, reproduced below) and wherein said controller is configured to direct said surgical tool to said location along the movement pathway via instructions provided by said controller (controller moves the catheter to a target location. Para [0206]; FIG. 28b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pfeffer to use user selected pathway so that tool movement can be optimized (Para [0206] of Olson).
Regarding claim 181, Pfeffer discloses wherein said at least one location estimating means comprises at least one endoscope configured to acquire real time images of said surgical environment within said human body (one endoscope adapted to acquire real-time images of a surgical environment within the human body; Summary of the invention; FIGS. 1-2, 6-7, 14a); and at least one surgical instrument spatial location software configured to receive said real-time images of said surgical environment and to estimate said 3D spatial position of said at least one surgical tool (surgical instrument spatial location software adapted to receive said real-time images; Summary of the invention).

Regarding claim 187, Pfeffer discloses wherein said first and second locations within said surgical environment of said human body are determinable from contact with portion of said touchscreen (The operator input function may further comprise a selection algorithm for selection of areas selected from a group consisting of: prohibited areas, allowed areas, regions of interest, and any combination thereof. The selection may be performed via an input device (e.g., a touch screen). Summary of the invention; Page 68, para 1; Touch screen can work based on pressure where a user touches the screen.; Operator 1450 first selects the tip of the left tool as the region of interest, causing the system to tag (1440) the tip of the left tool. FIGS. 6, 14a; Page 94).
Regarding claim 188, Pfeffer discloses wherein said portion of said touchscreen is that which displays the image of said first and second location (FIGS. 6, 14a).
Regarding claim 189, Pfeffer discloses wherein said direction indicator is selected from a group consisting of: an arrow pointing in a predefined direction, a line pointing in a predefined direction, a pointer pointing in a predefined direction, the word “left”, the word “right” the word “up”, the word “down”, the word “forward”, the word “back”, the word “zoom”, the word “in”, the word “out”, and any combination thereof ( arrow 1170. FIG. 11a).

Regarding claim 204, Pfeffer does not expressly discloses wherein: the touchscreen is configured to display a graphical direction indicator indicating a direction of motion the input receiving means is further configured to receive direction input via the touchscreen in response to a user contacting an area of the touchscreen at which the direction indicator is displayed; and the controller is configured to direct the surgical tool in the direction represented by the direction indicator in response to the direction input. Olson teaches wherein: the touchscreen is configured to display a graphical direction indicator (User can indicate intended movements in a touchscreen. User can specify an intended movement in a manner that directly moves the catheter tip across the screen similar to controlling a computer pointer arrow with a computer mouse. Para [0219]) indicating a direction of motion, the input receiving means is further configured to receive direction input via the touchscreen in response to a user contacting an area of the touchscreen (user can select way points 1612a-1612d to construct a course for tool . 

Response to Arguments

Applicant’s arguments, filed 12/23/2020, with respect to the rejection(s) of claim(s) under 103 have been fully considered. The arguments are not persuasive for the reasons stated below.
The claim 183 recites inter alia “receiving draw-to-direct input of a movement pathway from a first location to a second location within the surgical environment, said input received via the touchscreen in response to a user drawing said movement pathway”. 
The pathway formed by user (of Olson) as shown in FIG.28b and described in para [0206] is equivalent to the draw to direct input feature recited in claim 183. As shown in FIG. 28b, user draws a pathway using the waypoints 1612a-1612d which provides an input for a path for an instrument. In other words, the user drawing waypoints 1612a-1612d is equivalent to drawing said movement pathway. Accordingly, applicant’s arguments are not persuasive.



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/15/21